11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT

Michael Manuel Perez,                                      * From the 104th District
                                                             Court of Taylor County,
                                                             Trial Court No. 18433B.

Vs. No. 11-13-000025-CR                                    * March 14, 2013

State of Texas,                                            * Per Curiam Memorandum Opinion
                                                             (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court=s opinion, the appeal is dismissed.